Filed pursuant to Rule 424(b)(3) Registration No. 333-159281 PROSPECTUS SUPPLEMENT (To Prospectus dated April 12, 2010) Mercedes-Benz Auto Receivables Trust 2010-1 Issuing Entity $280,000,000 0.30912% ClassA-1 Asset Backed Notes $220,000,000 0.70% ClassA-2 Asset Backed Notes $425,000,000 1.42% ClassA-3 Asset Backed Notes $67,820,000 2.14% ClassA-4 Asset Backed Notes Daimler Retail Receivables LLC Depositor DCFS USA LLC Sponsor and Servicer The underwriters are offering the following classes of Notes pursuant to this prospectus supplement: Price to Public Underwriting Discounts and Commissions Net Proceeds to the Depositor(1) ClassA-1 Asset Backed Notes $ %) $ %) $ %) ClassA-2 Asset Backed Notes $ %) $ %) $ %) ClassA-3 Asset Backed Notes $ %) $ %) $ %) ClassA-4 Asset Backed Notes $ %) $ %) $ %) Total $ $ $ (1)The net proceeds to the Depositor exclude expenses, estimated at $725,000. The price of the Notes will also include accrued interest, if any, from the date of initial issuance.Distributions on the Notes will generally be made monthly on the 15th day of each month or, if not a business day, on the next business day, beginning June15, 2010; provided, however, that, in the event the Class A-1 Notes remain outstanding, all principal of and accrued interest on the Class A-1 Notes shall be payable on May 13, 2011, the final scheduled distribution date for the Class A-1 Notes.The main sources for payment of the Notes are a pool of motor vehicle receivables, certain payments under the receivables and monies on deposit in a reserve fund as described herein.Credit enhancement will consist of overcollateralization, excess interest collections on the receivables and a reserve fund. The Notes will represent obligations of the Issuing Entity only and will not represent obligations of Daimler Retail ReceivablesLLC, DCFS USALLC or any of their respective affiliates. Consider carefully the Risk Factors beginning on page S-12 of this prospectus supplement and on page9 of the prospectus. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS SUPPLEMENT OR THE PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Delivery of the Notes, in book-entry form only, will be made through The Depository Trust Company against payment in immediately available funds, on or about April21, 2010. Joint Bookrunners Citi Barclays Capital Co-Managers HSBC RBS The date of this Prospectus Supplement is April 13, 2010. Table of Contents Page Reading These Documents S-3 Transaction Illustration S-4 Summary S-5 Risk Factors S-12 The Issuing Entity S-15 Limited Purpose and Limited Assets S-15 Capitalization S-15 The Owner Trustee S-16 The Receivables Pool S-16 General S-16 Selection of Receivables S-16 Characteristics of the Receivables S-17 Static Pool Data S-24 Weighted Average Lives of the Notes S-25 DCFS USA S-30 General S-30 Securitization Program S-30 Delinquency, Credit Loss and Recovery Information S-30 Affiliations and Related Transactions S-31 Use of Proceeds S-31 Description of the Notes S-32 Note Registration S-32 Payments of Interest S-32 Payments of Principal S-33 Priority of Distributions Will Change if the Notes Are Accelerated Following an Event of Default S-34 Credit Enhancement S-35 Optional Purchase of Receivables S-36 The Indenture Trustee S-36 Application of Available Funds S-37 Sources of Funds for Distributions S-37 Priority of Distributions S-39 Fees and Expenses of the Issuing Entity S-40 Description of the Receivables Transfer and Servicing Agreements S-41 Servicing the Receivables S-41 Accounts S-42 Advances S-42 Servicing Compensation and Expenses S-42 Waiver of Past Events of Servicing Termination S-42 Optional Purchase of Receivables S-42 Deposits to the Collection Account S-43 Servicer Will Provide Information to Indenture Trustee S-43 Description of the Trust Agreement S-44 Description of the Indenture S-44 Rights Upon Event of Default S-44 Legal Proceedings S-44 Material Federal Income Tax Consequences S-44 Certain ERISA Considerations
